DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is continuation of application 16/561,257 (now US 10,569,107) filed 5 September 2019 which is a continuation of 15/988,595 (now US 10,441,822) filed 24 May 2018 which is a continuation of application 13/384,233 (now US 10,065,052) filed 2 March 2012 which is a national stage entry of PCT/GB2010/051170 filed 19 July 2010. Acknowledgement is made of the Applicant's claim of foreign priority to GB:0912481.9 filed 17 July 2009. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/384,233, filed on 2 March 2012.

Status of the Claims
Claims 1-23 are pending.
Claims 1-23 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,569,107. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘107 claims are towards a cosmetic method for improving the appearance of skin afflicted by acne lesions wherein the method comprises topical application of a composition consisting of salicylic acid, glycyrrhizinic acid, cetylhydroxyproline palmitamide, lactic acid, bisabolol, niacinamide, a chelating agent, a gelling/thickening agent, an emulsifier, and a solvent comprising water and, optionally, a co-solvent. The composition of ‘107 optionally comprises Epilobium angustfolium extract, an emollient, a humecant, a surfactant, a preservative, an abrasive, an opacifying agent, a pH adjuster, a conditioning agent, a perfume, and a coloring. The instant claims recite all the same components of the method except only require one of glycyrrhizinic acid, cetylhydroxyproline palmitamide, lactic acid, and bisabolol. As such, the instant claims are anticipated by the ‘107 claims.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,441,822. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘822 claims are towards a cosmetic method for improving the appearance of skin afflicted by acne lesions wherein the method comprises topical application of a composition consisting of salicylic acid, glycyrrhizinic acid, cetylhydroxyproline palmitamide, lactic acid, bisabolol, niacinamide, a chelating agent, a gelling/thickening agent, an emulsifier, and a solvent comprising water and, optionally, a co-solvent. The composition of ‘822 optionally comprises Epilobium angustfolium extract, an emollient, a humecant, a surfactant, a preservative, an abrasive, an opacifying agent, a pH adjuster, a conditioning agent, a perfume, and a coloring. The instant claims recite all the same components of the method except only require one of glycyrrhizinic acid, cetylhydroxyproline palmitamide, lactic acid, and bisabolol. Moreover, the instant claims recite broader ranges per each component in ‘822, which only recites a single concentration point per agent. That being said and in lieu of objective evidence of unexpected results, the concentration of each agent can be viewed as a variable which achieves the recognized result of successfully treating a specific patient. The optimum or workable range of each agent can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of each agent nonobvious. As such, the instant claims are rendered obvious by the ‘822 claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613